[Cite as State v. Taylor, 2020-Ohio-4852.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-19-092

        Appellee                                 Trial Court No. 2019CR0184

v.

Edward Lamale Taylor                             DECISION AND JUDGMENT

        Appellant                                Decided: October 9, 2020

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a December 2, 2019 judgment of the Wood County

Court of Common Pleas, finding appellant guilty of one count of theft, in violation of

R.C. 2913.02, a misdemeanor of the first degree. For the reasons set forth below, this

court affirms the judgment of the trial court.
       {¶ 2} Appellant, Edward Lamale Taylor, sets forth the following two assignments

of error:

              I: There was not sufficient evidence to support the jury’s conviction.

              II: The jury’s conviction was against the manifest weight of the

       evidence.

       {¶ 3} The following undisputed facts are relevant to this appeal. On September

20, 2016, staff employed at the Bridgepointe Hotel in Northwood observed that several

large commercial washing machines had been stolen from the premises. The subject

machines had been placed in the parking lot and offered for sale following the acquisition

of new machines.

       {¶ 4} After discovery of the theft, the Northwood Police Department was

contacted and reported to the scene. The responding officer took a theft report, initiated

an investigation, and departed from the hotel premises.

       {¶ 5} Shortly thereafter, appellant was observed in the parking lot by the hotel

staff loading up one of the remaining for sale hotel washing machines onto his vehicle.

Appellant had not purchased the machine.

       {¶ 6} Upon observing the theft as it was transpiring, Joseph Ferguson, the hotel’s

assistant manager, went into the parking lot and confronted appellant. Given the

circumstances, Ferguson recognized that appellant had likely been responsible for

stealing the other washing machines earlier that day. Ferguson advised appellant that he

needed to return the other two washing machines.



2.
       {¶ 7} In response, appellant refused to identify himself, acknowledged that he had

taken the other machines, disclosed that he had already scrapped them for cash, refused to

relinquish the cash proceeds, and fled the scene.

       {¶ 8} Prior to appellant absconding, Ferguson photographed appellant’s motor

vehicle license plate. Ferguson contacted the investigating officer, who promptly

returned to the scene. Ferguson furnished the officer with the license plate photograph.

Investigative follow-up revealed that the vehicle belonged to appellant and appellant was

positively identified as the perpetrator.

       {¶ 9} On May 2, 2019, appellant was indicted on one count of theft, in violation of

R.C. 2913.02(A)(1), a felony of the fifth degree. On December 2, 2019, the case

proceeded to a jury trial.

       {¶ 10} Appellant was convicted of theft, however, based upon the valuation level

of the used machines, appellant was found guilty of first degree misdemeanor theft. This

appeal ensued.

       {¶ 11} In the first assignment of error, appellant maintains that the jury lacked

sufficient evidence in support of the misdemeanor theft conviction. We do not concur.

       {¶ 12} It is well-established that when reviewing a sufficiency of the evidence

challenge upon appeal, we must examine the evidence in the light most favorable to the

prosecution and determine whether a rational trier of fact could have found the essential

elements of the offense proven beyond a reasonable doubt. State v. Shelby, 6th Dist.

Wood No. WD-17-056, 2019-Ohio-1564, ¶ 19, citing State v. Jenks, 61 Ohio St. 3d 259,

574 N.E.2d 492 (1991).

3.
       {¶ 13} R.C. 2913.02(A)(1) establishes that, “[N]o person, with purpose to deprive

the owner of property or service, shall knowingly obtain or exert control over either the

property or services * * * without the consent of the owner or person authorized to give

consent.”

       {¶ 14} In support of appellant’s sufficiency challenge, appellant principally

maintains that the circumstances surrounding the placement of the commercial washing

machines in the hotel parking lot should be construed as implied consent such that the

items were available to be taken free of charge, and similarly asserts that he did not

knowingly steal the machines. The record of evidence does not comport with appellant’s

position.

       {¶ 15} Sailesh Merchant, the owner of the hotel and the owner of the washing

machines, testified at trial that the washing machines had been placed in the parking lot

with for-sale signs affixed to them following his purchase of replacement commercial

washing machines.

       {¶ 16} Consistently, Ferguson, the assistant manager of the hotel, testified at trial

that the machines had for-sale signs affixed to them prior to being unilaterally removed

and sold for scrap value by appellant.

       {¶ 17} Ferguson gave unequivocal testimony regarding the presence of for-sale

signage as Ferguson had shown the stolen washing machines to a prospective buyer on

the previous day. Ferguson elaborated that he had personally placed the signage upon the

machines in anticipation of the arrival of the prospective buyer.



4.
       {¶ 18} The investigating officer from the Northwood Police Department testified

that the washing machines had been placed in the parking lot in a location approximately

15 feet from the hotel dumpsters, not in front of or immediately adjacent to the hotel

dumpsters so as to appear discarded and available on a gratis basis, as implied by

appellant in support of this appeal.

       {¶ 19} In addition, the officer further testified having personally observed for sale

signage upon the machines during police patrols of the parking lot prior to appellant’s

theft of the machines.

       {¶ 20} No evidence was presented at trial that anyone had either expressly or

impliedly communicated consent to appellant for removal of the items on any basis.

       {¶ 21} The jury found appellant guilty of theft, in violation of R.C. 2913.02. It

was determined that the value of the property stolen was less than $1,000.00, thereby

rendering the conviction to be at the first degree misdemeanor level.

       {¶ 22} The trial court stated in pertinent part at sentencing, “[Y]ou’ve got quite a

rap sheet here. Fortunately for you, Los Angeles County, California is not very

cooperative in providing us records * * * [O]ne of those charges out of Los Angeles

County was a murder charge * * * [Y]ou do have a prior conviction for intimidation of a

crime victim or witness for which you were sentenced to CCNO * * * I impose a

sentence of 180 days.”

       {¶ 23} The record reflects that on September 20, 2016, commercial washing

machines belonging to the Bridgepointe Hotel were located in the parking lot of the hotel.



5.
The record shows that the machines were not in front, or immediately adjacent to, the

hotel dumpsters, so as to arguably indicate they had been discarded and were available to

be taken free of charge on a unilateral basis.

       {¶ 24} The record further reflects that for sale signage was placed upon the

machines, as the machines had been shown by the assistant manager to a prospective

buyer the day before appellant’s theft of the machines. The record contains no evidence

that express or implied consent had been furnished by anyone to appellant in connection

to this matter.

       {¶ 25} We find that the record shows that, when viewing the evidence in the light

most favorable to the prosecution, a rational trier of fact could find the elements of the

misdemeanor theft offense proven beyond a reasonable doubt. We find appellant’s first

assignment of error not well-taken.

       {¶ 26} In appellant’s second assignment of error, appellant similarly maintains

that the theft conviction was against the manifest weight of the evidence. We do not

concur.

       {¶ 27} In determining whether a conviction is against the manifest weight of the

evidence, the appellate court must review the record of evidence, weigh and consider all

reasonable inferences, consider witness credibility, and determine whether, in resolving

conflicts in the evidence, the jury clearly lost its way such that a manifest miscarriage of

justice resulted requiring reversal and a new trial. State v. Thompkins, 78 Ohio St. 3d 380,

387, 678 N.E.2d 541 (1997).



6.
        {¶ 28} In support of the second assignment of error, appellant summarily

concludes that, “There were no indications that the intention of Bridgepointe was to keep

these machines.” Appellant thereby again suggests that the machines were available to

be taken without consent or cost. We do not concur.

        {¶ 29} The trial court heard testimony from the hotel owner, the hotel assistant

manager, and both investigating officers consistently reflecting that the washing

machines were placed in a position in the hotel parking lot that was neither in front of or

immediately adjacent to the hotel dumpsters. Exhibits introduced at trial show that the

machines were not placed at the curb, roadside, or in the dumpsters, so that it could

possibly be maintained that the items were discarded and available for the taking at no

cost.

        {¶ 30} The trial court heard testimony from multiple witnesses reflecting that for

sale signage had been placed upon the machines prior to appellant’s removal of the

machines.

        {¶ 31} By contrast, appellant summarily maintains, without supporting evidence,

that the machines had no signage and were placed in such a way that it should be

construed that they were available to be unilaterally taken free of charge.

        {¶ 32} The overwhelming weight of the evidence presented supports the disputed

conviction.

        {¶ 33} Accordingly, we find the record devoid of evidence that the jury lost its

way and caused a manifest miscarriage of justice. We find appellant’s second assignment

of error not well-taken.

7.
       {¶ 34} On consideration whereof, the judgment of the Wood County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.



                                                                      Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.